                Case 20-10343-LSS              Doc 1836         Filed 12/14/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                Jointly Administered
                           Debtors.
                                                                Ref. Docket No. 1201


            FEE EXAMINER’S FINAL REPORT REGARDING FIRST
     QUARTERLY FEE APPLICATION OF ANKURA CONSULTING GROUP, LLC

         Rucki Fee Review, LLC (“Rucki Fee Review”), the fee examiner appointed in the above-

captioned chapter 11 cases and acting in its capacity as such (the “Fee Examiner”), hereby submits

its final report (this “Final Report”) regarding the First Interim Fee Application Request of Ankura

Consulting Group, LLC, as Consultants to the Legal Representative for Future Claimants, for

Allowance of Compensation and Reimbursement of Expenses for the Period from April 27, 2020

Through July 31, 2020 (the “First Quarterly Fee Application”) [Docket No. 1201] filed by Ankura

Consulting Group, LLC (the “Firm”).


                                                BACKGROUND

    1. In performance of its fee and expense review procedures and in preparation of this Final

         Report designed to quantify and present factual data relevant to the requested fees,

         disbursements and expenses contained in the First Quarterly Fee Application consistent

         with its appointment order, Rucki Fee Review reviewed the monthly fee applications filed

         for the period set forth in the First Quarterly Fee Application, including each of the billing


1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.
         Case 20-10343-LSS         Doc 1836      Filed 12/14/20     Page 2 of 3




   and expense entries listed in the exhibits to such monthly fee applications, for compliance

   with section 330 of the Bankruptcy Code, Bankruptcy Rule 2016 and Local Rule 2016-2,

   as well as the U.S. Trustee Guidelines for Reviewing Applications for Compensation and

   Reimbursement of Expenses Filed Under 11 U.S.C. § 330—Appendix A and the Firm’s

   retention order.


2. Rucki Fee Review did not prepare informal memos related to monthly fee applications of

   the Firm, and in the interest of efficiency given the size of the Firm’s fees and belief that

   no reduction to such fees is necessary, did not prepare an initial report with respect to the

   First Quarterly Fee Application. Instead, Rucki Fee Review has prepared only this

   summary Final Report.


                                     DISCUSSION

3. For the compensation period of April 27, 2020 through July 31, 2020, as set forth in the

   First Quarterly Fee Application, the Firm seeks interim bankruptcy court approval in the

   amount of $11,204.50 as actual, reasonable and necessary fees and for expense

   reimbursement of $0.00.


4. During the first quarterly fee period, the Firm’s work consisted of 18.5 hours for work on

   the Firm’s retention application and initial claims consulting work. Given the small volume

   of work by the Firm and the fact Rucki Fee Review does not consider the fees charged by

   the Firm to be objectionable, Rucki Fee Review will not present a detailed analysis of these

   fees herein. Rucki Fee Review also notes that it has provided the Firm (through counsel to

   the FCR) with certain requests as to both future time entries and fee applications.
           Case 20-10343-LSS        Doc 1836     Filed 12/14/20     Page 3 of 3




  5. The Firm did not request the reimbursement of any expenses during the first quarterly fee

     period. Accordingly, no discussion of expense reimbursement is necessary.


                                     CONCLUSION

  6. Rucki Fee Review recommends the approval of the First Quarterly Fee Application in the

     amount of $11,204.50 with respect to fees and the reimbursement of expenses in the amount

     of $0.00.

Dated: December 14, 2020                        Respectfully submitted,
Wilmington, Delaware
                                                RUCKI FEE REVIEW, LLC
                                                FEE EXAMINER

                                                By: /s/ Justin H. Rucki
                                                   Justin H. Rucki
                                                   President of Rucki Fee Review, LLC
